Exhibit 10.3

Change-in-Control Agreement

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

This CHANGE IN CONTROL EMPLOYMENT AGREEMENT (this “Agreement”), by and between
ACI Worldwide, Inc., a Delaware corporation (the “Company”), and the executive
of the Company designated on the signature page to this Agreement (the
“Signature Page”) as the Executive (the “Executive”) is entered into effective
as of the date (the “Contract Date”) set forth on the Signature Page.

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon a Change in Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has authorized the Company to enter into
this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions.

(a) “Effective Date” means the first date during the Change in Control Period
(as defined herein) on which a Change in Control occurs. Notwithstanding
anything in this Agreement to the contrary, if a Change in Control occurs during
the Change in Control Period and if the Executive’s employment with the Company
is terminated within six months prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or anticipation of a Change in Control, then “Effective Date”
means the date immediately prior to the date of such termination of employment.

(b) “Change in Control Period” means the period commencing on the date hereof
and ending on the second anniversary of the date hereof; provided, however,
that, commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change in Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change in Control Period shall not be so
extended.

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

(d) “Change in Control” means:



--------------------------------------------------------------------------------

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section l(d), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company, (iv) any acquisition by any Person pursuant to a transaction
that complies with Sections 1 (d)(3)(A) and 1(d)(3)(B); or (v) any acquisition
of beneficial ownership of not more than 25% of the Outstanding Company Voting
Securities by any Person that is entitled to and does report such beneficial
ownership on Schedule 13G under the Exchange Act (a “13G Filer”), provided,
however, that this clause (v) shall cease to apply when a Person who is a
Schedule 13G Filer becomes required to file a Schedule 13D under the Exchange
Act with respect to beneficial ownership of 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities. Notwithstanding
any other provision hereof, if a Business Combination (as defined below) is
completed during the Change in Control Period and the Outstanding Company Voting
Securities are converted into voting securities of the Combined Company (as
defined below), but such Business Combination does not constitute a “Change in
Control” under Section 1(d)(3), “Outstanding Company Voting Securities” shall
thereafter mean voting securities of the Combined Company entitled to vote
generally in the election of the members of the Combined Company Board.

(2) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board other than as a result of a Business Combination that does
not constitute a “Change in Control” under Sections 1(d)(l) or 1(d)(3)(A);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (an “Election
Contest”);

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) no Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination (the “Combined Company”)) beneficially owns, directly or
indirectly, such number of the then-Outstanding Company Voting Securities as
would constitute a “Change in Control” under Section 1(d)(l), and at least
one-half of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination (the “Combined Company Board”) were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination (the “Business Combination
Agreement”), or (B) the

 

2



--------------------------------------------------------------------------------

Executive and the Company, each acting in his, her or its respective sole
discretion, enter into an amendment to this Agreement providing for the
Executive’s continued employment for not less than two years at levels of
compensation and benefits that in the aggregate are not substantially less
favorable to the Executive than those to which he or she was entitled prior to
such Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”), provided, however,
that commencing on each annual anniversary of the Effective Date (such date and
each annual anniversary thereof, the “Employment Period Renewal Date”), unless
previously terminated, the Employment Period shall be automatically extended so
as to terminate two years from such Employment Period Renewal Date, unless, at
least 60 days prior to the Employment Period Renewal Date, the Company shall
give notice to the Executive that the Employment Period shall not be so
extended. The Employment Period shall terminate upon the Executive’s termination
of employment for any reason.; provided that the Employment Period shall be
deemed to include the period beginning on the Effective Date through and
including the Executive’s Date of Termination. Notwithstanding anything in this
Agreement to the contrary, if a Change in Control occurs during the Change in
Control Period and if the Executive’s employment with the Company is terminated
within six months prior to the date on which the Change in Control occurs, then
(a) “Employment Period” means the period commencing on the date immediately
prior to the Date of Termination through and including the date of the Change in
Control and (b) from and after the Date of Termination, the Executive shall not
be subject to any of the obligations or entitled to any of rights under
Section 3 hereof, including but not limited to the payment of salary, bonus and
incentives.

Section 3. Terms of Employment.

(a) Position and Duties. (1) During the Employment Period, (A) the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the office
where the Executive was employed immediately preceding the Effective Date or at
any other location less than 50 miles from such office.

(2) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

3



--------------------------------------------------------------------------------

(b) Compensation.

(1) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (the “Annual Base Salary”) at an annual rate at least equal
to the highest annual rate of base salary paid or payable, including any base
salary that has been earned but deferred, to the Executive by the Company and
the Affiliated Companies in respect of the 12-month period immediately preceding
the month in which the Effective Date occurs. The Annual Base Salary shall be
paid at such intervals as the Company pays executive salaries generally. During
the Employment Period, the Annual Base Salary shall be reviewed at least
annually, beginning no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date. Any increase in the Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. The Annual Base Salary shall not be reduced
after any such increase and the term “Annual Base Salary” shall refer to the
Annual Base Salary as so increased.

(2) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, total annual
and quarterly bonus opportunities in cash at least equal to the aggregate of the
Executive’s target annual and quarterly bonus opportunities for the year in
which the Effective Date occurs (the “Target Annual Bonus”) (if the Executive
has not been eligible to earn such a bonus for any period prior to the Effective
Date or no such Target Annual Bonus has been established for the fiscal year or
quarters (as applicable) in which the Effective Date occurs, the “Target Annual
Bonus” shall mean the Executive’s most recent target annual and quarterly bonus
opportunities as in effect for the year prior to the year in which the Effective
Date occurs); provided, however, that (i) the performance measures applicable to
such target bonus opportunities shall be comparable in terms of difficulty of
achievement to the measures in effect with respect to the Target Annual Bonus
prior to the Effective Date and (ii) in the determination of such bonuses, the
Executive shall be treated as favorably as similarly situated executives of any
acquiror of the Company. Each such annual bonus shall be paid no later than two
and a half months after the end of the fiscal year for which the annual bonus is
awarded, unless the Executive shall elect to defer the receipt of such annual
bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). For purposes of this
Agreement, references to Section 409A of the Code shall include any proposed,
temporary or final regulation, or any other formal guidance, promulgated with
respect to such section by the U.S. Department of Treasury or the Internal
Revenue Service.

(3) Incentive Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

4



--------------------------------------------------------------------------------

(4) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(5) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(6) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.

(7) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

Section 4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically if the Executive dies during the Employment Period. If the Company
determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Employment Period (pursuant to the definition
of “Disability”), it may give to the Executive written notice in accordance with
Section 11(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness that is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.

 

5



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(1) the Executive’s conviction of, or entry of a plea of guilty or no contest
to, a felony or any lesser crime of which fraud or dishonesty is an element,

(2) the Executive’s willful misconduct or willful omission of duties (other than
any such misconduct or omission resulting from the Executive’s incapacity due to
physical or mental illness or following the Executive’s delivery of a Notice of
Termination for Good Reason) that is or could reasonably be expected to be
injurious to the Company other than in an immaterial manner, or

(3) the Executive’s violation of any provision of (A) the Company’s Code of
Business Conduct and Ethics, as the same may be amended from time to time, or
(B) the Company’s Code of Ethics for the Chief Executive Officer and Senior
Financial Officers, as the same may be amended from time to time (the “Code of
Ethics”) that is, in each case, materially and demonstrably injurious to the
Company. For purposes of the foregoing sentence, the Executive shall be deemed
to be subject to the provisions of the Code of Ethics regardless of whether the
Executive is a Senior Officer as defined in the Code of Ethics or otherwise
subject to the Code of Ethics.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) upon the instructions of the Chief Executive Officer of the Company, or
(C) based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless (i) “Cause” as defined
herein exists and (ii) there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding the
Executive, if the Executive is a member of the Applicable Board) at a meeting of
the Applicable Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Applicable Board),
finding that, in the good faith opinion of the board, the Executive is guilty of
the conduct described in Section 4(b)(1), 4(b)(2) or 4(b)(3), and specifying the
particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. “Good
Reason” means:

(1) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

6



--------------------------------------------------------------------------------

(2) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(3) the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B), (ii) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(4) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(5) any failure by the Company to comply with and satisfy Section 10(c).

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (5) shall not affect the
Executive’s ability to terminate employment for Good Reason. A termination by
the Executive with Good Reason shall be effective only if, within 180 days of
the Executive’s first becoming aware of the circumstances giving rise to Good
Reason, the Executive delivers a Notice of Termination for Good Reason by
Executive to the Company, and, to the extent such circumstances are curable, the
Company within 30 days following its receipt of such notification has failed to
cure the circumstances giving rise to Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b). ‘‘Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, (which date shall not be more than 30
days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

Section 5. Obligations of the Company upon Termination.

(a) Good Reason; Other than for Cause, Death or Disability. If the Company
terminates the Executive’s employment other than for Cause, Death or Disability
or the Executive terminates

 

7



--------------------------------------------------------------------------------

employment for Good Reason during the Employment Period, and contingent upon the
Executive’s execution of the Release of Claims without revocation within the
time period described in Section 8 below and the Executive’s compliance with
Section 9, the Executive shall be eligible to receive the following benefits:

(1) the Company shall pay to the Executive, in a lump sum in cash within 60 days
after the later of the Date of Termination or the date of the Change in Control,
the aggregate of the following amounts:

(A) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the product of (x) the
Target Annual Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination and the
denominator of which is 365 (the “Pro-Rata Bonus”), and (iii) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii) and (iii), the “Accrued Obligations”); and

(B) the amount equal to the product of (i) two [or in the case of Philip G.
Heasley, the Company’s Chief Executive Officer, only, three times] and (ii) the
sum of (x) the Executive’s Annual Base Salary and (y) the Target Annual Bonus;

(2) for two years [or in the case of Philip G. Heasley, the Company’s Chief
Executive Officer, only, three years] after the later of the Executive’s Date of
Termination, or the date of the Change in Control or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy
(the “Benefit Continuation Period”), the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to, and at the same
after-tax cost to the Executive and/or the Executive’s family, as those that
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b)(4) (such benefits, the “Welfare
Benefits”) if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies and
their families; provided, however, that, the medical, dental, prescription drug
and vision benefits provided during the Benefit Continuation Period shall be
provided in such a manner that such benefits (and the costs and premiums
thereof) are excluded from the Executive’s income for federal income tax
purposes (if the Company reasonably determines that providing continued coverage
under one or more of its welfare plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual coverage); and, provided, further,
that if the Executive becomes reemployed with another employer and is eligible
to receive such benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility. For purposes
of determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
end of the Benefit Continuation Period and to have retired on the last day of
such period;

(3) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion, provided that the cost of such
outplacement shall not exceed $50,000; and provided, further, that such
outplacement benefits shall commence as of the later of the Executive’s Date of
Termination or the date of the Change in Control and shall end not later than
the last day of the second calendar year that begins after the Date of
Termination; and

 

8



--------------------------------------------------------------------------------

(4) the Executive will become fully vested in, and entitled to exercise
immediately all stock-based awards granted to the Executive under any plans or
agreements of the Company, as of the later of the Executive’s Date of
Termination or the date of the Change in Control; provided that the Executive’s
Date of Termination occurs within twenty-four (24) months following a Change in
Control or within six (6) months preceding a Change in Control. The Executive
will be entitled to exercise all stock-based awards that are stock options or
stock appreciation rights for a period of not less than 12 months following the
later of the date of the Change in Control or the Executive’s Date of
Termination, provided that such exercise period shall not in any event extend
beyond the last day of the original term of the relevant stock-related award.
The acceleration of vesting and exercisability under this Section will apply
notwithstanding any provision in the 2005 Equity and Performance Incentive Plan
or any other plan or agreement that would prevent the acceleration and vesting
of the awards or cause them to be canceled, rescinded or otherwise impaired. For
purposes of this Section 5(a)(4), stock-based awards shall include stock
options, restricted shares, restricted stock units and any other equity-based
compensation awards; provided, however, that (A) certain stock-based awards
awarded to the Executive under the Company’s 2005 Equity and Performance
Incentive Plan prior to the Contract Date which are subject to a change in
control provision in the respective award agreement as set forth on Appendix A
hereto shall not be subject to the terms of this Agreement (any such awards
under clause (A) collectively, the “Excluded Awards”) and (B) certain
stock-based awards awarded to the Executive under the Company’s 2005 Equity and
Performance Incentive Plan prior to the Contract Date which were subject to a
change in control provision in any Prior Agreement as set forth on Appendix B
hereto shall not be subject to the terms of this Section 5(a)(4) (any such
awards under clause (B) collectively, the “Prior Awards”). Other than options or
stock appreciation rights that are exempt from Section 409A of the Code, the
delivery of shares of common stock or cash (as applicable) in settlement of any
stock-based awards (or portion thereof) described in this Section that (i) do
not constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code shall be made as soon as practicable following the
applicable vesting event, but no later than the “applicable 2 1⁄2 month period”
as described in Treasury Regulation Section 1.409A-l(b)(4); and (ii) constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code shall be made on the first permissible payment event under Section 409A of
the Code on which the shares or cash would otherwise be delivered or paid.
Notwithstanding the definition of “change in control” or “change of control” in
any agreement, plan or arrangement governing such stock-based awards, the
definition of Change in Control in this Agreement shall supersede such
definitions in all respects with respect to such stock-based awards.

(5) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any Other Benefits (as defined in Section 6) in
accordance with the terms of the underlying plans or agreements.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to

 

9



--------------------------------------------------------------------------------

death benefits, if any, as in effect with respect to other peer executives and
their beneficiaries at any time during the 120 day period immediately preceding
the Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period or if the Executive terminates
his employment other than for Good Reason during the Employment Period, the
Company shall provide the Executive with the Executive’s Annual Base Salary
through the Date of Termination, and the timely payment or delivery of the Other
Benefits, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

(e) Other. Without limiting the applicability of Section 5, if the Company
terminates the Executive’s employment without Cause or by reason of the
Executive’s Disability during the Employment Period and a notice of termination
is given or such termination is effective within 15 months after the election of
one or more individuals to the Board who were first nominated or recommended for
election to the Board by any Person other than the Board or its Nominating and
Corporate Governance Committee (or any Board committee performing similar
functions (together with the Board, the “N&G Committee”)) and such nomination
was not recommended by the N&G Committee before such nomination or
recommendation was first publicly announced by such Person or following the
institution of an Election Contest proposing the election of one or more
directors to the Board who, at the time such proposal is first publicly
announced, were not recommended for election to the Board by the Board or the
N&G Committee, then the Effective Date shall mean the date immediately preceding
such termination and such termination shall be deemed to have occurred during
the Employment Period for purposes of this Agreement. For the avoidance of
doubt, this Section 5(e) will not apply if the Executive’s employment is
terminated by the Executive (whether or not Good Reason exists) or the Executive
terminates employment for death or Disability. Notwithstanding any other
provision in this Agreement to the contrary, if Section 5(e) applies and the
Company terminates the Executive’s employment (i) without Cause, then,
contingent upon the Executive’s execution of the Release of Claims without
revocation within the time period described in Section 8 below and the
Executive’s compliance with Section 9, the Executive shall be eligible to
receive the payments and

 

10



--------------------------------------------------------------------------------

benefits set forth in Section 5(a) within the time periods specified in
Section 5(a) as to payment of such benefits from and after the Executive’s Date
of Termination, without regard to any provision requiring such benefits to be
payable upon the later of the Date of Termination or the date of the Change in
Control; provided, however, that the Executive shall not be entitled to any
payment or benefit under Section 5(a)(4); and (ii) if the Executive’s
termination occurs by reason of the Executive’s Disability during the Employment
Period, then the Executive shall be entitled to the payments and benefits set
forth in Section 5(c) within the time periods specified in Section 5(c).

(f) 409A Compliance. Notwithstanding the provisions ofSection 5, in the event
that the Executive is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) and if any portion of the
payments or benefits to be received by the Executive under this Agreement upon
his or her separation from service, including Section 5, would be considered
deferred compensation under Section 409A of the Code, amounts that would
otherwise be payable under this Agreement, as applicable, during the six-month
period immediately following the Date of Termination (other than the amountsnot
subject to Section 409A of the Code) shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the earlier of (i) the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code and
(ii) the Executive’s death (the applicable date, the “Delayed Payment Date”).
Each payment and benefit to be made or provided to the Executive under this
Agreement shall be considered to be a separate payment and not one of a series
of payments for purposes of Section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding any other provision to the contrary in
this Section 5, the Welfare Benefits provided pursuant to Section 5(a)(2) that
are not non-taxable medical benefits, “disability pay” or “death benefit plans”
within the meaning of Treasury Regulation Section 1.409A-l(a)(5), and the
reimbursement or in-kind benefits provided pursuant to Sections 73 and 7, shall
be treated as follows (the “Reimbursement Rules”): (i) the amount of such
benefits provided during one taxable year shall not affect the amount of such
benefits provided in any other taxable year, except that to the extent such
benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code, a limitation may be imposed on the amount of such reimbursements
over some or all of the Benefit Continuation Period, as described in Treasury
Regulation Section l.409A-3(i)(l )(iv)(B), (ii) to the extent that any such
benefits consist of reimbursement of eligible expenses, such reimbursement must
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred, and (iii) no such benefit may be
liquidated or exchanged for another benefit. To the extent the period under
which the Executive must sign and not revoke the Release of Claims (as described
in Section 8 of this Agreement) spans two calendar years, then the payment of
any severance pay and benefits contingent upon the execution of such Release of
Claims without revocation shall not commence until the second calendar year, but
shall continue to be paid within the timeframe described under Section 5(a).

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11 (f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies. Except
as otherwise provided in this Agreement, amounts that are vested benefits or
that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company or
the Affiliated Companies at or subsequent to the Date of Termination

 

11



--------------------------------------------------------------------------------

(“Other Benefits”) shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement. Without limiting the generality of the foregoing, the
Executive’s resignation under this Agreement with or without Good Reason, shall
in no way affect the Executive’s ability to terminate employment by reason of
the Executive’s “retirement” under any compensation and benefits plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits under any compensation or benefit plans, programs or arrangements of
the Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.

Section 7. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive) at any time from the date of this
Agreement through the Executive’s remaining lifetime or, if longer, through the
20th anniversary of the Effective Date, to the full extent permitted by law, all
reasonable legal fees and expenses that the Executive may incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest; provided that (a) the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred and (b) such reimbursements or in-kind benefits comply
with the Reimbursement Rules.

Section 8. Release of Claims. In consideration for and as a condition precedent
to receiving the severance pay or benefits outlined in this Agreement, the
Executive agrees to execute a Release of Claims in the form substantially
similar to the form attached as Appendix C (“Release of Claims”). The Executive
acknowledges and agrees that if he fails to execute and deliver the Release of
Claims to the Company within 21 days (or, if required by applicable law, 45
days) from the Executive’s Date of Termination or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims, the Executive shall forfeit the severance pay and
benefits outlined in this Agreement.

Section 9. Confidential Information; Other Restrictive Covenants.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in

 

12



--------------------------------------------------------------------------------

violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those persons designated by the Company. In no event shall an
asserted violation of the provisions of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

(b) Covenants Following Termination of Employment. For a period of one (1) year
following the termination of the Executive’s employment during the Employment
Period, the Executive will not:

(1) enter into or engage in any business that competes with the Company’s
Business within the Restricted Territory (as defined in Section 9(c));

(2) solicit customers with whom the Executive had any contact or for which the
Executive had any responsibility (either direct or supervisory) at the Date of
Termination or at any time during the one (1) year prior to such Date of
Termination, whether within or outside of the Restricted Territory, or solicit
business, patronage or orders for, or sell, any products and services in
competition with, or for any business that competes with the Company’s Business
within the Restricted Territory;

(3) divert, entice or otherwise take away any customers, business, patronage or
orders of the Company within the Restricted Territory, or attempt to do so;

(4) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business that competes
with the Company’s Business within the Restricted Territory; or

(5) solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or its
affiliated companies to terminate their employment, representation or other
association with the Company and/or its affiliated companies, provided that the
foregoing shall not apply to general advertising not specifically targeted at
employees, sales representatives, agents or consultants of the Company and/or
its affiliated companies.

Notwithstanding the foregoing, it shall not be a violation of this Section 9(b)
for the Executive to join a division or business line of a commercial enterprise
with multiple divisions or business lines if such division or business line is
not competitive with the Company’s Business, provided that the Executive
performs services solely for such non-competitive division or business line, and
performs no functions on behalf of (and has no involvement with or direct or
indirect responsibilities with respect to) businesses competitive with the
Company’s Business. Nothing in this Section 9(b) shall prohibit the Executive
from being a passive owner of not more than 4.9% of the outstanding equity
interest in any entity which is publicly traded, so long as the Executive has no
active participation in the business of such corporation.

(c) Restricted Territory. For the purposes of Section 9(b), the Restricted
Territory shall be defined as and limited to the geographic area(s) within a 100
mile radius of any and all areas in which the Company was located immediately
prior to the Effective Date in, to, or for which Executive worked, to which
Executive was assigned or had any responsibility (either direct or supervisory)
at the Date of Termination and at any time during the one (1) year prior to the
Date of Termination.

 

13



--------------------------------------------------------------------------------

(d) Company’s Business. For purposes of Section 9(b), the Company’s Business is
defined to be the development and sale of software products that facilitate
electronic payments, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company in effect immediately
prior to the Effective Date, or of any other products or services substantially
similar to or readily suitable for any such described products.

Section 10. Successors.

(a) This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive, this Agreement shall not be assignable
by the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company’’
means the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise. In the event of a Change in Control during the
Change in Control Period, (i) any stock-based award held by the Executive with
performance-based vesting conditions (other than the Excluded Awards, as defined
in Section 5(a)(4)) shall, immediately prior to such Change in Control and
without any further action on the part of the Company or the Executive, be
deemed to have satisfied the performance-based vesting conditions at the greater
of the target level or the pro rata portion (as defined below) of the level of
achievement of the performance goals the Compensation Committee, in its
reasonable discretion, determines the Executive likely would have received for
the performance period during which the Executive’s employment with the Company
terminated had the Executive’s employment not terminated and shall thereafter
vest, unless sooner accelerated, monthly in equal installments over the
remaining performance period (each a “Modified Award”) and (ii) the Board shall
cause any successor to assume any such Modified Award. The delivery of shares of
common stock or cash (as applicable) in settlement of any such Modified Award
(or portion thereof) that (i) does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be made as
soon as practicable following the applicable vesting event, but no later than
the “applicable 2 1⁄2 month period” as described in Treasury Regulation
Section 1.409A-l(b)(4); and (ii) does constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be made on
the first permissible payment event under Section 409A of the Code on which the
shares or cash would otherwise be delivered or paid. In the event of a Change in
Control in which the Company’s common stock ceases to be listed on the New York
Stock Exchange or the Nasdaq Global Select Market or the Company’s common stock
is converted into any consideration other than shares of common stock listed on
the New York Stock Exchange or the Nasdaq Global Select Market, immediately
prior to such Change in Control, the Board shall in its reasonable discretion
take one of the following actions: (i) terminate such awards as of immediately
prior to the consummation of the Change in Control in consideration of a payment
equal the excess of the fair market value of such award (as reasonably
determined by the Board) over the exercise or conversion price, if any, of such
award, (ii) accelerate all vesting conditions in such award such that the award
is fully exercisable immediately prior to the consummation of such Change in
Control with such vesting and notice of exercise contingent upon consummation of
such Change in Control, (iii) issuance of substitute awards that will
substantially preserve the realizable value and otherwise applicable

 

14



--------------------------------------------------------------------------------

terms of any affected awards previously granted to the Executive and (iv) any
combination of the foregoing. To avoid any ambiguity or doubt, the Company shall
amend all applicable plans and award agreements to the extent necessary or
advisable to reflect the terms of this Agreement. For purposes of this
Section 10(c), the term “pro rata portion” shall mean a percentage, when
expressed as a fraction, the numerator of which is the number of days during the
applicable performance period in which the Executive was in continuous active
employment with the Company, and the denominator of which is the number of days
in such performance period.

Section 11. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the most recent address on file at the Company.

if to the Company:

ACI Worldwide, Inc.

6060 Coventry Drive

Elkhorn, NE 68022

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) In the event of a Change in Control, all Prior Awards shall vest in full, in
each case immediately prior to the occurrence of such Change in Control.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(l) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

15



--------------------------------------------------------------------------------

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Sections 1 and 5, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. Except as specifically provided herein, this
Agreement shall supersede any other agreement (“Prior Agreement”) between the
parties with respect to the subject matter hereof; including, without
limitation, any agreement set forth on Appendix D attached hereto and
incorporated herein by this reference.

(h) No later than 10 days prior to the date of a Change in Control, the Company
shall deliver cash, in an amount equal to the sum of (A) the aggregate of the
cash amounts that could be payable under Section 5(a)(1), (2), (3) and (5) (plus
any estimated Interest) and (B) the aggregate of the cash value of any amounts
deferred by the Executive under any “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code, to a “rabbi trust” (the “Trust”)
to be established by the Company prior to such delivery of cash with a
nationally recognized financial institution as trustee (the “Trustee”) to be
held by the Trustee pursuant to the terms of the trust agreement entered into
between the Company and the Trustee prior to the Effective Date; provided,
however, that the Trust shall not be funded if the funding thereof would result
in taxable income to the Executive by reason of Section 409A(b) of the Code or
otherwise result in a violation of Section 409A of the Code. The Company shall
be responsible for any fees and expenses of the Trustee. Notwithstanding
anything in this Agreement to the contrary, if a Change in Control occurs during
the Change in Control Period and if the Executive’s employment with the Company
is terminated within six months prior to the date on which the Change in Control
occurs, this Section 11(h) shall not apply.

(i) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code. This Agreement shall be administered in
a manner consistent with this intent.

(j) Executive acknowledges and agrees that no change in control, as defined
under this Agreement or any Prior Agreement, has occurred prior to the Contract
Date.

Next page is the Signature Page

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all effective as of
                    , 2016.

 

ACI Worldwide, Inc.

   

Executive

 

By:

 

 

   

Signature:

 

 

Its:

 

 

    Printed Name:  

 

 

17



--------------------------------------------------------------------------------

APPENDIX A

Excluded Awards

 

1. [                    ].

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

Prior Awards

 

1. [                    ].

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

RELEASE OF CLAIMS

1. Parties.

The parties to Release of Claims (hereinafter “Release”) are [EXECUTIVE’S NAME]
and ACI Worldwide, Inc., a Delaware corporation, as hereinafter defined.

1.1. Executive and Releasing Parties.

For the purposes of this Release, “Executive” means [EXECUTIVE’S NAME], and
“Releasing Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

 

  1.2. The Company and the Released Parties.

For the purposes of this Release the “Company” means ACI Worldwide, Inc., a
Delaware corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

2. Background And Purpose.

Executive was employed by the Company. Executive’s employment is ending
effective                  under the conditions described in Section 5(a) of the
Executive’s Change in Control Employment Agreement (“Agreement”) by and between
Executive and the Company dated [DATE OF CHANGE IN CONTROL EMPLOYMENT
AGREEMENT].

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment (in each case except as set forth below).

3. Release.

In consideration for the payments and benefits set forth in Section 5(a) of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement (other
than any claim Executive may have against the Company after the date hereof with
respect to nonperformance of the payment obligations of the Company set forth in
Section 5(a) of the Agreement) or any other document or oral agreement relating
to employment, compensation, benefits, severance or post-employment issues.
Executive, for and on behalf of the Releasing Parties, hereby releases the
Released Parties from any and all claims, demands, actions, or causes of action,
whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
The matters released include, but are not limited to, any claims under federal,
state or local laws, including the Age Discrimination in Employment Act (“ADEA”)
as amended by the Older

 

C-1



--------------------------------------------------------------------------------

Workers’ Benefit Protection Act (“OWBPA”), any common law tort, contract or
statutory claims, and any claims for attorneys’ fees and costs. Further,
Executive, for and on behalf of the Releasing Parties, waives and releases the
Released Parties from any claims that this Release was procured by fraud or
signed under duress or coercion so as to make the Release not binding. Executive
is not relying upon any representations by the Company’s legal counsel in
deciding to enter into this Release. Executive understands and agrees that by
signing this Release Executive, for and on behalf of the Releasing Parties, is
giving up the right to pursue any legal claims that Executive or the Releasing
Parties may have against the Released Parties with respect to the claims
released hereby. Provided, nothing in this provision of this Release shall be
construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.

Executive understands and agrees that this Release extinguishes all released
claims, whether known or unknown, foreseen or unforeseen. Executive expressly
waives any rights or benefits under Section 1542 of the California Civil Code,
or any equivalent statute. California Civil Code Section 1542 provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive fully understands that, if any fact with respect to any matter covered
by this Release is found hereafter to be other than or different from the facts
now believed by Executive to be true, Executive expressly accepts and assumes
that this Release shall be and remain effective, notwithstanding such difference
in the facts.

3.1. IMPORTANT INFORMATION REGARDING ADEA RELEASE.

Executive understands and agrees that:

 

  (a) this Release is worded in an understandable way;

 

  (b) claims under ADEA that may arise after the date of this Release are not
waived;

 

  (c) the rights and claims waived in this Release are in exchange for
additional consideration over and above any consideration to which Executive was
already undisputedly entitled;

 

  (d) Executive has been advised to consult with an attorney prior to executing
this Release and has had sufficient time and opportunity to do so;

 

  (e) Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by ACI Worldwide, Inc., 6060 Coventry Drive, Elkhorn, NE 68022, Attn:
General Counsel within seven (7) days after Executive signs this Release; and

 

  (f) any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

 

C-2



--------------------------------------------------------------------------------

3.2. Reservations Of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

3.3. No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

4. Effective Date.

The “Effective Date” of this Release shall be the eighth calendar day after it
is signed by Executive.

5. Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of any offer letter, employment agreement,
confidentially agreement, or any other agreement between Executive and the
Company and any section(s) therein. Should Executive, Executive’s attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure.

6. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

7. Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
5 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

8. Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

C-3



--------------------------------------------------------------------------------

9. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

10. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

11. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to its conflicts of laws provisions.

 

     Dated:   

NAME

       

 

STATE OF                        )                          )   ss. County of   
                    )  

Personally appeared the above named NAME and acknowledged the foregoing
instrument to be his voluntary act and deed.

 

  Before me:            

NOTARY PUBLIC –

My commission expires:

 

                          

  ACI WORLDWIDE, INC.        By:      Dated:     Its:           

On Behalf of ACI Worldwide, Inc. and

“Company”

      

 

C-4



--------------------------------------------------------------------------------

APPENDIX D

Prior Agreements